Exhibit 32.1 Certification Pursuant To 18 U.S.C. Section 1350, As Adopted Pursuant To Section 906 Of The Sarbanes-Oxley Act Of 2002 In connection with the Annual Report ofAspire Japan, Inc. (the "Company") on Form 10-QSB for the quarterly period ending October 31, 2007 as filed with the Securities and Exchange Commission (the "Report"), I, Ken Osako, President, Chief Executive Officer and Chief Financial Officer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition of the Company as of the dates presented and the results of operations of the Company. /s/ Ken Osako Ken Osako Chief Executive Officer Chief Financial Officer Dated: December 20, 2007
